DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ISAC Q. BROWN,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-283

                              [April 11, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth A. Scherer,
Judge; L.T. Case No. 95-15295CF10B.

  Isac Q. Brown, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.